Citation Nr: 1431511	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  07-15 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head injury.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to September 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for an acquired psychiatric disability, to include PTSD, and for residuals of a head injury.  This case was previously before the Board in July 2010, February 2012 and August 2012, and was remanded for additional development of the record and/or to ensure due process.  

In the most recent remand of August 2012, the RO was directed to request that the Veteran furnish all pertinent information concerning an alleged motor vehicle accident in 1974 and request that the Veteran provide the names, addresses, and dates of treatment from whomever he has received treatment for a psychiatric disability, or residuals of a head injury, since service.  This was accomplished in correspondence dated in September 2012.  

A VA Form 21-22a, Appointment of Veterans Service Organization As Claimant's Representative, dated in March 2012 designated AMVETS as the Veteran's representative.  However, in correspondence dated in April 2014, AMVETS indicated that they did not accept appointment as the Veteran's representative, and indicated that the VA Form 21-22a was executed without their knowledge or consent.  The Veteran was notified of this development in correspondence dated in April 2014, but did not respond.  Because AMVETS has not accepted the Veteran's designation of representation, and because the Veteran has not since notified the Board of any new representation, the Board concludes that the Veteran is currently unrepresented in the instant appeal.  See 38 C.F.R. § 20.608 (2013).


FINDINGS OF FACT

1.  The Veteran has a headache disorder that had its onset in service.

2.  The preponderance of the competent evidence is against a finding that any residuals of a head injury other than headache disorder are related to service.

3.  The preponderance of the competent evidence is against a finding that an acquired psychiatric disorder, to include PTSD or bipolar disorder, is related to service.


CONCLUSIONS OF LAW

1.  A headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Chronic residual disability of a head injury (other than a headache disorder) was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  An acquired psychiatric disorder, to include PTSD or bipolar disorder, was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence issued in April 2006 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records are unavailable in this case.  In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to a claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims file reveals that VA has fulfilled its heightened duty to assist the Veteran.  The Veteran was aware of the unavailability of these records, and has been given ample opportunity to submit evidence to substantiate his claim.  The claims file contains the Veteran's service personnel records, private treatment records, VA treatment records, and various statements from the Veteran.

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, pertinent VA evaluations with nexus opinions were obtained in April 2012 and June 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of relevant medical records in the Veteran's claims files and pertinent examination findings.  The opinions considered all of the pertinent evidence of record at the time, to include the Veteran's medical records and statements, and provided a rationale for the opinions stated.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Here, the Veteran seeks entitlement to service connection for an acquired psychiatric disability, to include PTSD, and residuals of a head injury.  Specifically, he asserts that such disabilities resulted from a motor vehicle accident which occurred on Route 110 in Los Angeles, California, while he was on leave from active duty in early 1974.  He has indicated that he was treated at a Los Angeles hospital following the accident, and was later placed in jail because police detected the smell of alcohol on his breath.  He alleges that he was traumatized by the accident because his mother and friend, who were also in the vehicle, were seriously injured.  As additional stressors, the Veteran has also alleged that he was physically assaulted by a fellow serviceman while aboard the USS New Orleans (LPH-11) while it was docked at San Diego in March 1975, and that he was the victim of racism while in service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) .

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  Here, the record reflects that the Veteran did not serve in combat.  He also does not claim to have served in combat.  Importantly, his stressors are not related to his fear of hostile military or terrorist activity.

The provisions of 38 C.F.R. § 3.304(f)(3) are limited to stressors arising from hostile military or terrorist acts toward the U.S. military committed by individuals or entities, rather than acts of one service member directed at another service member.  Hostile criminal actions, such as the harassment and personal assault stressors alleged by a Veteran are contemplated under the provisions of § 3.304(f)(5), which addresses evidentiary considerations where PTSD is alleged to have resulted from an in-service personal assault.  Acevedo v. Shinseki, No. 10-3402 (U.S. Vet. App. July 9, 2012).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

With respect to claims of service connection for disability due to drug and alcohol abuse filed after October 31, 1990, the law prohibits an award of VA compensation for such as a primary disability, whether the claim is based on a theory of direct or secondary service connection.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.310(a); VAOPGCPREC 11-96; VAOPGCPREC 2- 97; Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

However, a claimant may be granted service connection if entitlement to secondary service connection for drug and alcohol abuse is demonstrated pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2- 98 (Feb. 10, 1998); VAOPGCPREC 7-99 (June 7, 1999); Barela v. West, 11 Vet. App. 280 (1998).   The Court in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), overruling Barela v. West, 11 Vet. App. 280 (1998), held that Veterans can only recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  So compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability. 

Moreover, under VA law and regulations, a personality disorder is not a disability under the law.  It is considered a constitutional or developmental abnormality; and as such, it may not be service connected.  See 38 C.F.R. §§ 3.303(c) (congenital or developmental defects, such as personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation); 4.127.  Evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital or developmental defect such as a personality disorder during service may be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  

As discussed above, the Veteran's claims file has been reconstructed and does not contain copies of his service treatment records.  However, his service personnel records reveal that he was discharged honorably in September 1976 and transferred to the Naval Reserve.  There is no indication in his personnel records that he was involved in a motor vehicle accident while on leave in 1974 or involved in any type of physical altercation aboard the USS New Orleans (LPH-11) in March 1975.  Rather, his service personnel records reflect that the Veteran had an unresolved civil court case with the Philippine government as of January 1976 while he was stationed at U.S. Naval Base Subic Bay, and that he was advised in February 1976 that "future conduct of discreditable nature and offenses punishable under the Uniform Code of Military Justice" would result in him being considered for administrative discharge from the Navy.

The Veteran was incarcerated from 1998 until 2002 after being convicted of assaulting his mother with a knife while he was under the influence of alcohol and drugs.  Medical treatment records during this period of incarceration indicated that the Veteran began abusing alcohol while in the Navy at age 18.  The Veteran reported "mood swings" since adolescence, and was diagnosed with bipolar disorder, psychosis not otherwise specified, mood disorder not otherwise specified, ethyl alcohol dependence, and polysubstance abuse while in prison.  Significantly, a December 1999 treatment note ruled out the Veteran's claimed 1974 motor vehicle accident as a cause for his current psychiatric symptoms.  

An August 2002 VA treatment note indicated that the Veteran had a social history positive for alcohol starting at age 17, and prescription drug overuse from ages 18 to 42, to include the use of Ritalin, valium, and codeine.  Additional VA treatment notes from this time period detailed that the Veteran had a history of blackouts and seizures after using cocaine.  A screening assessment dated in July 2007 diagnosed the Veteran with a history of bipolar disorder, alcohol abuse, and narcotic abuse, and noted that he was sober for a number of years before recently relapsing.  A January 2008 psychiatry emergency consultation note indicated that the Veteran had a history of bipolar disorder, PTSD, and polysubstance abuse.  However, this information, especially as relating to the history of PTSD, was reported to the medical professional by the Veteran and not a diagnosis arrived at by the VA psychiatry resident.  The Veteran reported abusing prescription medications such as valium, codeine, Ritalin, and klonopin since his teenaged years.  A Patient Health Questionnaire (PHQ) screening administered in April 2009 was suggestive of moderate depression.  An urgent care note dated in November 2009 indicated that the Veteran reported intermittent headaches since October 2009 after a piece of machinery fell on his head at work.  An April 2011 treatment note indicated that the Veteran was diagnosed as having possible seizures after briefly losing consciousness following an episode of lightheadedness.  He was prescribed levetiracetam (Keppra).  However, an electroencephalography (EEG) report conducted later that month did not note any interictal epileptiform discharges.  

The Veteran was provided with a VA mental disorders examination in April 2012, at which time he was diagnosed as having polysubstance dependence as well as mood disorder not otherwise specified.  Significantly, the examiner did not find that there was diagnosis of PTSD.  The examiner noted that a review of the Veteran's records revealed a significant history of alcohol, cocaine, and other drug dependence dating back to 1973.  The examiner explained that the Veteran's relative social disengagement and chronic substance dependence could precipitate the type of anxiety and depressive mood disturbance that he reported.   Thus, the examiner emphasized that it was difficult to distinguish a discrete etiology of his psychiatric symptoms or to make an attribution of his current symptoms to the alleged 1974 motor vehicle accident since his history of drug dependence, unemployment, incarceration, and homelessness could precipitate psychiatric symptoms consistent with those he was reporting.  However, based on all of the clinical data, the examiner opined that it appeared less likely than not that a motor vehicle accident in 1974 would be the source of his current mood disturbance given the preeminence of his alcohol and cocaine dependence, as well as his chronic employment problems and homelessness.  The examiner also opined that the Veteran did not appear to have a diagnosed traumatic brain injury based on a review of the record.  

The April 2012 VA mental disorders examiner concluded that the Veteran's diagnosed psychiatric disorders were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained although the Veteran alleged that he became depressed and had a difficult time adjusting after the alleged 1974 motor vehicle accident, the accident did not meet the threshold for a clinically significant, diagnosable traumatic stress disorder.  The nature of the accident itself and any resulting injuries to friends and relatives were probably emotionally troubling to the Veteran and, at worst, mildly traumatic.  Hence, the examiner concluded that the post-accident psychological sequelae reported by the Veteran did not reflect any of the essential criteria concomitant with a PTSD diagnosis.  Moreover, the examiner emphasized that the Veteran reported that he did not seek or require any mental health treatment immediately following the accident; as such, the examiner concluded that his general disturbances of mood, to include manic and depressed-like symptoms, were most likely an artifact of his chronic drug use and related disturbances of mood causing irritability, agitation, depression, and anxiety that are often associated with the negative neurobiological and psychosocial implications of drug dependence.  

The Veteran was also provided with a VA seizure disorders examination in June 2012, at which time he was diagnosed with a history of in-service concussion; probable post-traumatic headaches; bipolar disorder; a history of severe alcohol and polysubstance abuse; cerebellar ataxia and peripheral neuropathy due to alcohol abuse; cognitive dysfunction most likely due to drug and alcohol abuse; and probable secondary generalized epilepsy of undetermined cause.  At the time of the examination, the Veteran again related the story of his 1974 motor vehicle accident, and indicated that he had a marked altered change of personality following the accident.  He indicated that he became violent and assaulted a superior officer, resulting in him receiving an early honorable discharge in lieu of being prosecuted for his assault and possibly receiving a dishonorable discharge.  The Veteran indicated that he had been drinking heavily prior to the 1974 accident, and also began to use heroin, phencyclidine, and lysergic acid diethylamide while in service; however, the Veteran reported drinking even more heavily following the accident.  The Veteran also reported having seizures in 2009.  

The June 2012 VA seizure disorders examiner opined that the Veteran most likely had residuals of traumatic brain injury, primarily consisting of chronic headaches, after the alleged 1974 motor vehicle accident.  However, the examiner felt that it was unlikely that the Veteran's probable secondary generalized epilepsy was related to the episode of in-service head trauma because of the long duration between the 1974 trauma and the onset of epilepsy over 30 years later.  Rather, the examiner opined that the epilepsy was related to the Veteran's history of cocaine abuse and perhaps the head trauma sustained while on the job in October 2009.  Similarly, the examiner also opined that the Veteran's cognitive dysfunction was also most likely not related to his in-service head trauma, and that it was more likely than not related to his history of alcohol and drug abuse over many years following his discharge from service.  The examiner also opined that the Veteran's peripheral neuropathy and cerebellar ataxia were not service related and were most likely related to the Veteran's history of alcohol abuse.  The examiner agreed with the opinion of the April 2012 VA mental disorders examiner that the Veteran's psychiatric and behavioral disorders were not related to the in-service accident, but rather resulted from his alcohol and polysubstance abuse.  

Social Security Administration (SSA) records indicated that the Veteran was deemed not to be disabled for purposes of obtaining benefits.  However, his primary diagnosis was noted to be epilepsy (major motor seizures), while his secondary diagnosis was noted to be affective (mood) disorder.  

Here, in light of the fact that the Veteran's service treatment records are not available, and as the VA examiners accepted his account of being involved in a motor vehicle accident in 1974, the Board will concede that the Veteran was involved in a motor vehicle accident while on leave from active duty service sometime in 1974.  However, the Board has not found any evidence to corroborate the Veteran's accounts of being the victim of racism or of a physical assault in service, as there is no evidence in his service personnel records or otherwise of any such assault, and the Veteran himself has since not mentioned the assault in any written statements or any statements to examiners since his August 2006 stressor statement.  To the contrary, the Veteran has since informed VA examiners that he became violent while in service and that he perpetrated assaults upon fellow servicemen and family members.  Additionally, the Veteran declined to elaborate as to any specific events with respect to being a victim of racism.  In May 2010, the Joint Services Records Research Center (JSSRC) Coordinator issued a Formal Finding of Lack of Information Required to Corroborate the Stressors Associated with the Claim for Service Connection for PTSD.

With respect to residuals of a head injury, the June 2012 VA seizure disorders examiner opined that the Veteran most likely had residuals of traumatic brain injury, primarily consisting of chronic headaches, following the alleged 1974 motor vehicle accident.  Although a November 2009 VA treatment note indicated that the Veteran did not report recurring headaches until a work injury in October 2009, the Board will afford the Veteran the benefit of doubt in his favor.  Thus, in light of the foregoing evidence, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a headache disorder as having had its onset in service.  

However, with respect to all of the other diagnosed disorders that could possibly be linked to the alleged head trauma, the evidence of record is against a finding that these disorders are related to service.  The June 2012 VA seizure disorders examiner felt that it was unlikely that the Veteran's probable secondary generalized epilepsy was related to the episode of in-service head trauma because of the long duration between the 1974 trauma and the onset of epilepsy over 30 years later.  Rather, the examiner opined that the epilepsy was related to the Veteran's history of cocaine abuse and perhaps the head trauma sustained while on the job in October 2009.  Similarly, the examiner also opined that the Veteran's cognitive dysfunction was most likely not related to his in-service head trauma, and that it was more likely than not related to his history of alcohol and drug abuse over many years following his discharge from service.  The examiner also opined that the Veteran's peripheral neuropathy and cerebellar ataxia were not service related and were most likely related to the Veteran's history of alcohol abuse. 

Similarly, service connection for PTSD is not warranted in the Veteran's case, as the probative and persuasive evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of a current disability, there can be no valid claim for service connection).  The Court has also held that the requirement of a current disability is met if the disability was present at any point during the claim period or potentially even if present shortly prior to the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although there are sporadic notations of "PTSD" or "history of PTSD" in the file, the treatment notes do not reflect the basis for a PTSD diagnosis.  Moreover, the April 2012 VA mental disorders examiner specifically determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  As described below, therefore, the Board concludes that the Veteran has not had PTSD at any point during the claims period.

While PTSD is listed in the Veteran's medical history in several of his treatment notes, these notations lack probative value.  These notations do not address whether the Veteran meets the specific criteria for PTSD, in particular, the stressor criteria.  Although the April 2012 VA mental disorders examiner acknowledged the Veteran's allegation that he became depressed and had a difficult time adjusting after the alleged 1974 motor vehicle accident, the examiner concluded that the accident did not meet the threshold for a clinically significant, diagnosable traumatic stress disorder.  The nature of the accident itself and any resulting injuries to friends and relatives were probably emotionally troubling to the Veteran and, at worst, mildly traumatic.  Hence, the examiner concluded that the post-accident psychological sequelae reported by the Veteran did not reflect any of the essential criteria concomitant with a PTSD diagnosis.  The April 2012 VA mental disorders examination rendered multi-axial psychiatric diagnoses pursuant to the DSM-IV, but it did not include a diagnosis of PTSD.  

As such, the most probative evidence of record does not show a valid diagnosis of PTSD.  The criteria for a grant of service connection for PTSD are consequently not met.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that if the Veteran fails to demonstrate any one of the elements for a grant of PTSD, including, medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a), denial of service connection will result).

With respect to the currently diagnosed non-PTSD psychiatric disorders, to include bipolar disorder, mood disorder, and psychosis, the Board finds that service connection is also not warranted for those conditions.  The April 2012 VA mental disorders examiner concluded that the Veteran's diagnosed psychiatric disorders were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner emphasized that the Veteran reported that he did not seek or require any mental health treatment immediately following the accident; as such, the examiner concluded that his general disturbances of mood, to include manic and depressed-like symptoms, were most likely an artifact of his chronic drug use and related disturbances of mood causing irritability, agitation, depression, and anxiety that are often associated with the negative neurobiological and psychosocial implications of drug dependence.  
Moreover, the June 2012 VA seizure disorders examiner agreed with the opinion of the April 2012 VA mental disorders examiner that the Veteran's psychiatric and behavioral disorders were not related to the in-service accident, but rather resulted from his post-service alcohol and polysubstance abuse.  Additionally, a December 1999 treatment note during the Veteran's 4-year period of incarceration ruled out the his claimed 1974 motor vehicle accident as a cause for his psychiatric symptoms.  Without a medical nexus, service connection for a non-PTSD acquired psychiatric disorder cannot be granted.

The Board has considered the lay statements from the Veteran regarding his symptoms during and since his military service.  However, while these statements are competent evidence of psychiatric symptoms experienced by the Veteran, the Board finds that they are not competent as to the question of whether he has an acquired psychiatric disability which is attributable to service.  To the extent that he is asserting that he has a current psychiatric disability related to service, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

However, here, the diagnosis of a psychiatric disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).  Therefore the disability is not a simple medical condition that the Veteran is competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.

Where, as here, there is a question of the presence or a diagnosis of the claimed disability, not capable of lay observation by case law, and the claimed disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of a psychiatric disorder in service or since service, the lay statements are not competent evidence favorable to the claim.

Because a valid diagnosis of PTSD based on military stressor is not of record, and because the evidence of record does not relate the Veteran's non-PTSD acquired psychiatric disorders or residuals of head injury (other than headaches) to his military service, the preponderance of the evidence is against these claims for service connection.  The benefit of the doubt doctrine is inapplicable, and service connection for a psychiatric disability is not warranted.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is granted.

Service connection for residuals of a head injury other than headaches is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


